               Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 1 of 27




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20016076
Notice of Service of Process                                                                            Date Processed: 06/28/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide General Insurance Company
                                              Entity ID Number 3286564
Entity Served:                                Nationwide General Insurance Company
Title of Action:                              Edwin Tramble vs. Nationwide General Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Fort Bend County District Court, TX
Case/Reference No:                            19-DCV-263680
Jurisdiction Served:                          Texas
Date Served on CSC:                           06/27/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Daly & Black, P.C.
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                      DEFENDANT’S
                                                       EXHIBIT A
       ,.    Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 2 of 27
r-
     OSERMU FEE C®LLECTC ®
        BY MSTRIC l~ CLERK                     THE STATE OF TEXAS

                                                      CITATION

TO:     NATIONWIDE GENERAL INSURANCE COMPANY
        THROUGH ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
        211 EAST 7TH STREET STE 620
        AUSTIN TX 78701-3218

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
issued this citation by 10:00 a.m. on Monday next following the expiration of twenty days after you were served this
citation and PLAINTIFF'S ORIGINAL PETITION filed on JUNE 20, 2019, a default judgment may be taken against you.

The case is presently pending before the 434TH JUDICIAL DISTRICT COURT of Fort Bend County sitting in Richmond,
Texas. It bears cause number 19-DCV-263680 and is styled:

EDWIN TRAMBLE VS NATIONWIDE GENERAL INSURANCE COMPANY

The name and address of the attorney for PLAINTIFF is:

DAVID L BERGEN
DALY & BLACK PC
2211 NORFOLK STREET SUITE 800
HOUSTON TX 77098
713-655-1405

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S ORIGINAL
PETITION accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court, at Richmond,
Texas, on this the 24th day of June, 2019.

                                                         DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                         FORT BEND COUNTY, TEXAS
                                                         Physical Address:
                                                         1422 Eugene Heimann Circle, Room 31004
                                                         Richmond, Texas 77469
                                                         Mailing Address:
                                                         301 Jackson Street, Room 101          C
                                                         Richmond, Texas 77469          ~~~ G ...•••• ~; %,~
                                                                                        \ n`


                                                         By:
                                                               Deputy District Clerk ERICA RODRI , EZ
                                                               Telephone: (281) 633-7612

                                                                                               %';~ •
                                                                                                    • •
                                                                                                        y.
                                                                                                                             . 'y , .,.
                                                                                                                          ,r . ~



                                                                                                    /
                                                                                                         l~;'•....~.' •-`~
                                                                                                                         I`\'~~~\
                                                                                                                       INA
                                                                                                           NU      O




                                                       SERVICE
      ~
                 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 3 of 27



19-DCV-263680                           434th Judicial District Court

Edwin Tramble vs Nationwide General Insurance Company

                                           CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


          Came to hand on the                                at         o'clock and executed
                              ,on the                                    by delivering to the within named
          by registered or certified mail, with delivery - restricted to addressee only, return receipt requested, a true copy of
this citation together with the accompanying copy of the petition were attached thereto.


Fee......... $8.00 Issuance + $80.00 Service = $88.00


CMRRR# 9414 7266 9904 2140 9956,30 '


                                                                       DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                                       FORT BEND COUNTY, TEXAS
                                                                       Physical Address:
                                                                       1422 Eugene Heimann Circle, Room 31004
                                                                       Richmond, Texas 77469
                                                                       Mailing Address:
                                                                       301 Jackson Street, Room 101
                                                                       Richmond, Texas 77469


                                                                       By• '
                                                                            Deputy.District Clerk Erica Rodriguez




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is not
required to be verified. If the return is signed by a person oth,er th,an a sheriff, constable, orthe clerk of the court, the return shall be signed under
penalty of perjury and contain the following statement:

"My name is                                                                                                       my date of birth is
                (First, Middle, Last)

                                          and my address is
                                                                              (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                   County, State of

on the day of


                                                                       Declarant / Authorized Process Server


                                                                       (id # & expiration of certiflcation)



                                                                      SERVICE
Citation (By Certified Mail) issued to Nationwide General Insurance Company on 6/24/2019
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 4 of 27
                                                                                                                  Filed
                                                                                                  6/20/2019 10:44 AM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                              Erica Rodriguez

                                  CAUSE N0. 19-DCV-263680

 EDWIN TRAMBLE,                                      §        IN THE DISTRICT COURT OF

        Plaintiff,

 vs.                                                          FORT BEND COUNTY, TEXAS

NATIONWIDE GENERAL INSURANCE
                                                           Fort Bend County - 434th Judicial District Court
COMPANY,
                                                                         JUDICIAL DISTRICT
        Defendant.

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Edwin Tramble ("Mr. Tramble"), Plaintiff herein, files this Original Petition against

Defendant Nationwide General Insurance Company ("Nationwide") and, in support of his causes

of action, would respectfully show the Court the following:

                                              I.
                                         THE PARTIES

       1.      Edwin Tramble is a Texas resident who resides in Fort Bend County, Texas.

       2.      Nationwide is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                              II.
                                          DISCOVERY

       3.      This case is intended to be governed by Discovery Level 1.




                                                 1
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 5 of 27




                                               III.
                                        CLAIM FOR RELIEF


          4.    The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief of $100,000 or less, including damages of any kind, penalties,

costs, expenses, pre judgment interest, and attorneys' fees. In fact, Plaintiff seeks damages of less

than $75,000 including damages of any kind, penalties, costs, expenses, pre judgment interest, and

attorneys' fees. Accordingly, there is no federal jurisdiction, and this case is not removable to

federal court. If Defendant improperly removes the case to federal court, Plaintiff requests

reasonable and necessary attorneys' fees for remanding the case.

                                            IV.
                                  JURISDICTION AND VENUE

          5.    This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

          6.    Venue is proper in Fort Bend County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Fort Bend County. TEX. CIv. PRAC & REM CODE

§ 15.002(a)(1). In particular, the loss at issue occurred in Fort Bend County.

                                             V.
                                    FACTUAL BACKGROUND

          7.    Mr. Tramble is a named insured under a property insurance policy issued by

Nationwide.

          8.    On or about October 31, 2018 a storm hit the Richmond, Texas area, damaging Mr.

Tramble's house and other property. Mr. Tramble subsequently filed a claim on his insurance

policy.

          9.    Defendant improperly denied and/or underpaid the claim.


                                                  2
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 6 of 27




       10.    The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

       11.    This unreasonable investigation led to the underpayment of Plaintiffs claim.

       12.    Moreover, Nationwide performed an outcome-oriented investigation of Plaintiff s

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

property.

                                            VI.
                                     CAUSES OF ACTION

       13.    Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.    Nationwide had a contract of insurance with Plaintiff. Nationwide breached the

terms of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was

damaged thereby.

B.     Prompt Payment of Claims Statute

       15.    The failure of Nationwide to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

       16.    Plaintiff, therefore, in addition to PlaintifPs claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

              (1)     making statements misrepresenting the terms and/or benefits of the policy.



                                                  91
Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 7 of 27




    19.   Defendant violated Section 541.060 by:

          (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

                 coverage at issue;

          (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                 settlement of a claim with respect to which the insurer's liability had

                 become reasonably clear;

          (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                 in the policy, in relation to the facts or applicable law, for the insurer's

                 denial of a claim or offer of a compromise settlement of a claim;

          (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                 Plaintiff or submit a reservation of rights to Plaintiff; and

          (5)    refusing to pay the claim without conducting a reasonable investigation with

                 respect to the claim;

    20.   Defendant violated Section 541.061 by:

          (1)    making an untrue statement of material fact;

          (2)    failing to state a material fact necessary to make other statements made not

                 misleading considering the circumstances under which the statements were

                 made;

          (3)    making a statement in a manner that would mislead a reasonably prudent

                 person to a false conclusion of a material fact;

          (4)    making a material misstatement of law; and

          (5)    failing to disclose a matter required by law to be disclosed.




                                            4
  Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 8 of 27




       21.     Defendant's violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.

       22.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

D.     Attorneys' Fees

       23.     Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

       24.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented-the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30"' day after the claim was presented.

       25.     Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                          VII.
                                 CONDITIONS PRECEDENT

       26.     All conditions precedent to Plaintiff's right to recover have been fully performed,

or have been waived by Defendant.

                                          VIII.
                                   DISCOVERY REOUESTS

       27.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).




                                                 5
  Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 9 of 27




       28.        You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                               IX.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Edwin Tramble prays that, upon final

hearing of the case, he recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Mr. Tramble be awarded attorneys' fees

through trial and appeal, costs of court, pre judgment interest, post judgment interest, and such

other and further relief, general or special, at law or in equity, to which Mr. Tramble may show

himself to be justly entitled.

                                              Respectfully submitted,

                                              DALY & BLACK, P.C.

                                              By:       lsl David Bergen
                                                        David Bergen
                                                        TBA No. 24097371
                                                        dbergen@dalyblack.com
                                                        Richard D. Daly
                                                        TBA No. 00796429
                                                        rdaly@dalyblack.com
                                                        ecfs@dalyblack.com
                                                        2211 Norfolk St., Suite 800
                                                        Houston, Texas 77098
                                                        713.655.1405—Telephone
                                                        713.655.1587—Fax

                                                        ATTORNEYS FOR PLAINTIFF
                                                        EDWIN TRANIBLE




                                                  rei
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 10 of 27




               PLAINTIFF'S FIRST SET OF INTERROGATORIES,
         REOUESTS FOR PRODUCTION AND REOUESTS FOR ADMISSIONS

       COMES NOW Plaintiff in the above-styled and numbered cause, and requests that

Defendant (1) answer the following discovery requests separately and fully in writing under oath

within 30 days of service (or within 50 days of service if the discovery was served prior to the date

an answer is due); (2) produce responsive documents to the undersigned counsel within the same

time period; and (3) serve its answers to these discovery requests within the same time period to

Plaintiff by and through his attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

                                              Respectfully submitted,

                                              DALY & BLACK, P.C.

                                              By:     lsl David Bergen
                                                      David Bergen
                                                      TBA No. 24097371
                                                      dbergen@dalyblack.com
                                                      Richard D. Daly
                                                      TBA No. 00796429
                                                      rdaly@dalyblack.com
                                                      ecfs@dalyblack.com
                                                      2211 Norfolk St., Suite 800
                                                      Houston, Texas 77098
                                                      713 .65 5 .1405—Telephone
                                                      713.655.1587—Fax

                                                      ATTORNEYS FOR PLAINTIFF
                                                      EDWIN TRAMBLE




                                                 1
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 11 of 27




                                CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                    /s/David BeLgen
                                                    David Bergen




                                                W
Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 12 of 27




                                    INSTRUCTIONS


 A.    These Responses call for your personal and present knowledge, as well as the present
       knowledge of your attorneys, investigators and other agents, and for information
       available to you and to them.

 B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
       to these Requests for Production as they are kept in the usual course of business or
       organized and labeled to correspond to the categories in the requests within the time
       period set forth above at Daly & Black, P.C.

 C.    If you claim that any document or information which is required to be identified or
       produced by you in any response is privileged, produce a privilege log according to the
       applicable rules of civil procedure.

       1.   Identify the document's title and general subject matter;
       2.   State its date;
       3.   Identify all persons who participated in its preparation;
       4.   Identify the persons for whom it was prepared or to whom it was sent;
       5.   State the nature of the privilege claimed; and
       6.   State in detail each and every fact upon which you base your claim for privilege.

 D.    If you claim that any part or portion of a document contains privileged information,
       redact only the part(s) or portion(s) of the document you claim to be privileged.

 E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
       secure the information to do so, please state so and answer to the extent possible,
       specifying and explaining your inability to answer the remainder and stating whatever
       information or knowledge you have concerning the unanswered portion.

 F.    You are also advised that you are under a duty to seasonably amend your responses if
       you obtain information on the basis of which:

       1. You know the response made was incorrect or incomplete when made; or
       2. You know the response, though correct and complete when made, is no longer true
          and complete, and the circumstances
Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 13 of 27




                                      DEFINITIONS

 A.    "Defendant," "You," "Your(s)," refers to Nationwide General Insurance Company,
       its agents, representatives, employees and any other entity or person acting on its
       behalf.

 B.    "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

 C.    "The Property(ies)" refers to the property or properties located at the address(es)
       covered by the Policy.

 D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
       lawsuit.

 E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.    "Date of Loss" refers to the date(s) of loss identified in PlaintifPs live
       petition/complaint or other written or oral notice, or otherwise assigned to the claim by
       the insurer.

 G.    "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
       managing, settling, approving, supplying information or otherwise performing a task
       or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
       or clerical tasks.

 H.    "Lawsuit" refers to the above styled and captioned case.

 I.    "Communication" or "communications" shall mean and refer to the transmission or
       exchange of information, either orally or in writing, and includes without limitation
       any conversation, letter, handwritten notes, memorandum, inter or intraoffice
       correspondence, electronic mail, text messages, or any other electronic transmission,
       telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
       video recording, digital recording, discussion, or face-to-face communication.

 J.    The term "Document" shall mean all tangible things and data, however stored, as set
       forth in the applicable rules of civil procedure, including, but not limited to all original
       writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
       copies, correspondence, notes, letters, memoranda of. telephone conversations,
       telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
       conference reports, files, agreements, contracts, evaluations, analyses, records,
       photographs sketches, slides, tape recordings, microfiche, communications, printouts,
       reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
       loan documents, liens, books of accounting, books of operation, bank statements,
       cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
       listing agreements, real estate closing documents, studies, summaries, minutes, notes,



                                              4
Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 14 of 27




         agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
         charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
         matter, sound reproductions, however recorded, whether still on tape or transcribed to
         writing, computer tapes, diskettes, disks, all other methods or means of storing data,
         and any other documents. In all cases where originals, prior drafts, identical copies, or
         nonidentical copies are not available; "document" also means genuine, true and correct
         photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
         "Document" also refers to any other material, including without limitation, any tape,
         computer program or electronic data storage facility in or on which any data or
         information has been written or printed or has been temporarily or permanently
         recorded by mechanical, photographic, magnetic, electronic or other means, and
         including any materials in or on which data or information has been recorded in a
         manner which renders in unintelligible without machine processing.

 K.      The term "referring" or "relating" shall mean showing, disclosing, avei-ting to,
         comprising, evidencing, constituting or reviewing.

 L.      The singular and masculine form of any noun or pronoun includes the plural, the
         feminine, and the neuter.

 M.      The terms "identification," "identify," and "identity" when used in reference to:

      I. leTatural Persons: Means to state his or her full name, residential address, present or
         last known business address and telephone number, and present or last known position
         and business affiliation with you;
      2. Corporate Entities: Means to state its full name and any other names under which it
         does business, its form or organization, its state of incorporation, its present or last
         known address, and the identity of the officers or other persons who own, operate, or
         control the entity;
      3. Documents: Means you must state the number of pages and nature of the document
         (e.g. letter or memorandum), its title, its date, the name or names of its authors and
         recipients, its present location and custodian, and if any such document was, but no
         longer is, in your possession or control, state what disposition was made of it, the date
         thereof, and the persons responsible for making the decision as to such disposition;
      4. Communication: Requires you, if any part of the communication was written, to
         identify the document or documents which refer to or evidence the communication and,
         to the extent that the communication was non-written, to identify each person
         participating in the communication and to state the date, manner, place, and substance
         of the communication; and
      5. Activity: Requires you to provide a description of each action, occurrence, transaction
         or conduct, the date it occurred, the location at which it occurred, and the identity of all
         persons involved.

 N.      The term "Claim File" means the claim files and "field file(s)," whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 15 of 27




           communications, communications, correspondence, photographs, diagrams, estimates,
           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   O.     The term "Underwriting File" means the entire file, including all documents and
          information used for underwriting purposes even if you did not rely on such documents
          or information in order to make a decision regarding insuring PlaintifPs Property.



                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                9
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 16 of 27




                 INTERROGATORIES TO DEFENDANT NATIONWIDE

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:

INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff s claim and provide the following
information for each person you identify:

       a.     their name and job title(s) as of the Date of Loss;
       b.     their employer; and
       C.     description of their involvement with Plaintiff's Claim.

       ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.     the scope, cause and origin of the damages you contend are not covered losses under
              the Policy; and
       b.     the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
              regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:


                                                7
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 17 of 27




INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

       1~►~+1
        --    ~
              ~

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.



INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

        ANSWER:
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 18 of 27




            REQUEST FOR PRODUCTION TO DEFENDANT NATIONWIDE

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 2
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling of those claim(s).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 3
Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.

       RESPONSE:

REpUEST FOR PRODUCTION NO. 4
Produce your complete Underwriting File for Plaintiff s policy of insurance with you.

       RESPONSE:

REOUEST FOR PRODUCTION NO. 5
Produce the complete Claim File including all documents and communications regarding the
Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 6
Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to
investigate, consult on, handle and/or adjust the Claim.

       RESPONSE:




                                                 0
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 19 of 27




REQUEST FOR PRODUCTION NO. 7
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
claim(s).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 8
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

       RF,,SPnNSF:

REQUEST FOR PRODUCTION NO. 9
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
videotapes, or other information).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff s Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

       RESPONSE:


                                                 10
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 20 of 27




REQUEST FOR PRODUCTION NO. 14
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

       RESPONSE:


REQUEST FOR PRODUCTION NO. 15
The file from the office of Plaintiffs insurance agent concerning Plaintiffs Property.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce all communicatioris between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff s Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all written and/or electronic communications you sent to, or received from, Plaintiff s
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity,related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

       RESPONSE:




                                                11
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 21 of 27




REQUEST FOR PRODUCTION NO. 21
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 22
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust PlaintifPs Claim
on your behalf that were in effect on the Date of Loss.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 23
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff s
claim, either pre or post-lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff s Claim, including
all indemnity, claim expenses and payments made to third-parties.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 25
Produce all billing statements, including billing detail, showing the amounts you paid or for which
you were billed by any independent adjusters or adjusting firms who inspected Plaintiff's Property
in connection with the Claim.

       RESPONSE:



REQUEST FOR PRODUCTION NO. 26
Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiff's Property in connection with the Claim,
whether pre or post-lawsuit.

       RESPONSE:




                                                 12
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 22 of 27




REQUEST FOR PRODUCTION NO. 27
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PROI)UCTION NO. 28
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

       RF ISPnNSF -

REQUEST FOR PRODUCTION NO. 29
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffls Claim and/or any issue in Plaintiffls live petition

       RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Produce all documents you identified, referred to, or relied upon in answering Plaintiffls
interrogatories.

       R F SP()NSF,:

REQUEST FOR PRODUCTION NO. 32
Produce all non-privileged documents you identified, referred to, or relied upon in developing,
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiff s live petition.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter.

       RESPONSE:




                                                13
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 23 of 27




REQUEST FOR PRODUCTION NO. 34
Produce copies of all documents relating to your declaration of the storm alleged to have caused
damage to Plaintiffs Property as a"catastrophe."

       RESPONSE:

REQUEST FOR PRODUCTION NO. 35
Produce copies of your engagement letter/fee agreement between you (or whatever entity or
person is paying your attorney's fee bills) and your attorneys in this matter.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 36
Produce copies of your attorney's[s] fee bills in this matter.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 37
If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiff s Claim pre-suit,
provide all documents relating to that evaluation or recommendation.

       RESPONSE:




                                                 14
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 24 of 27




            REQUEST FOR ADMISSIONS TO DEFENDANT NATIONWIDE

REOUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

       RESPONSE:

REOUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

       RESPONSE:

REOUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

       RESPONSE:

REOUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:




                                                 15
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 25 of 27




REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny PlaintifPs Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiffls Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny PlaintifPs Claim was made in whole
or in part on the timeliness of the Claim's submission.

       RESPONSE:




                                               16
 Case 4:19-cv-03506 Document 1-1 Filed on 09/16/19 in TXSD Page 26 of 27




REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiffls Policy.

       RESPONSE:




                                                17
                           ..►l ,t, fr!l~r,!? f~rlt,!~i<<!~c11it!lr.t1!!~~rih~:~till'.i.!1
                                                     Case 4:19-cv-03506 Document 1-1         ,~ Filed on 09/16/19 in TXSD Page 27 of 27                             U.S. POSTAGE l,~r wTlE,v eOv~~S
                                                                                           .
                                                                                                                                          ~~~4,~, •`i. __ =.~r>.'         c ~~ — _ _'.-
                                                                                                                                                                    ';                      --
    BEVERLE
                                                                                                                                          f~_          ~~.s~" ' ~~r• ZIP77469
    FORT BEND COUNTY                                                                                                                      1
                                                                                                                                                   '_•
                                                                                                                                                                    DZ 4Fi
    DISTRICT CLERK                                                                                                                                                  0000365023JUW 25 2099
    301 JACKSON                                                    mi
    RICHNIOND, TX 77469                                     9414 7266 9904 2140 9956 30
                                                              RETURN. RECEIPT REQUESTED




       bi"OAi.. MINW,
       'wxft +fbvpr:au'~e'Us+t        -




                                                                                                                    NATIONWIDE GENERAL INSURANCE COMPANY
                                                                                                                    C/O CORPORATION SERVICE COMPANY
                                                                                                                    211 EAST 7TH STREET STE 620
                                                                                                                    AUSTIN, TX 78701-3218




I
